     Case 3:18-cv-00607-MMD-CLB Document 53 Filed 03/01/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     PHILLIP H. HUGHES,                                 Case No. 3:18-cv-00607-MMD-CLB
7                                     Plaintiff,                       ORDER
             v.
8
      LISA WALSH, et al.,
9
                                 Defendants.
10

11          Pro se Plaintiff Phillip Hughes brings this this action under 42 U.S.C. § 1983.

12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

13   United States Magistrate Judge Carla L. Baldwin (ECF No. 52), recommending that

14   Defendants’ motion for summary judgment (ECF No. 36 (“Motion”)) be granted. Plaintiff

15   had until February 24, 2021 to file an objection. To date, no objection to the R&R has

16   been filed. For this reason, and as explained below, the Court adopts the R&R, and will

17   grant Defendants’ Motion and will close this case.

18          The Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate judge’s recommendation, the Court is not required to

21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

24   recommendations is required if, but only if, one or both parties file objections to the

25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

26   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

27   clear error on the face of the record in order to accept the recommendation.”).

28   ///
     Case 3:18-cv-00607-MMD-CLB Document 53 Filed 03/01/21 Page 2 of 2



1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends

3    Defendants’ Motion be granted as Plaintiff failed to meet his burden to show there was a

4    genuine dispute to any material fact regarding his Eighth Amendment failure to protect

5    claim. (ECF No. 52 at 6-8.) Additionally, evidence in the record demonstrated that prison

6    officials were not personally or directly responsible for the destruction of Plaintiff’s

7    property with respect to his Fourteenth Amendment due process claim. (Id. at 9-10.) The

8    Court agrees with Judge Baldwin. Having reviewed the R&R and the record in this case,

9    the Court will adopt the R&R in full.

10          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

11   No. 52) is accepted and adopted in full.

12          It is further ordered that Defendants’ motion for summary judgment (ECF No. 36)

13   is granted.

14          The Clerk of Court is directed to enter judgment accordingly and to close this case.

15          DATED THIS 1st Day of March 2021.

16

17

18                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                  2
